Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Larry James Tyler appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. The court granted Defendants Byrd and Coe’s motion for summary judgment and dismissed the complaint as to Defendant Wilkes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tyler v. Byrd, No. 9:16-cv-01275-MGL, 2017 WL 2626223 (D.S.C. June 19, 2017). We grant Tyler’s motion to file a supplemental informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED